Citation Nr: 0601713	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-12 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956.  He died in May 2001.  The appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).

Procedural history

In September 2001, the RO received the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and DEA benefits.  The April 2002 rating 
decision denied the claims, and she appealed.

The appellant initially requested a hearing before a Veterans 
Law Judge at the RO.  She has since withdrawn this request.  
See 38 C.F.R. § 20.702(e) (2005).


FINDINGS OF FACT

1.  The veteran died in May 2001 at the age of 65; his death 
certificate lists the immediate cause of death as citrobacter 
freundii septicemia due to chronic lymphocytic leukemia and 
large cell lymphoma.  No autopsy was performed.  

2.  At the time of his death, the veteran was not service 
connected for any disability. 

3.  A preponderance of evidence of record demonstrates that 
the veteran was not exposed to ionizing radiation during 
service, and that his death was unrelated to any incident of 
service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.311, 3.312 (2005).

2.  The statutory requirements for DEA benefits under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially contends that the 
veteran was exposed to ionizing radiation when he witnessed a 
nuclear weapons test while traveling on a troop transport 
ship en route to Iwo Jima from Kobe, Japan.  Such exposure, 
the appellant contends, resulted in the veteran's fatal 
chronic lymphocytic leukemia and large cell lymphoma.  She is 
also claiming DEA benefits.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the appellant 
was notified by the April 2004 statement of the case (SOC) 
and the February 2004 supplemental statements of the case 
(SSOCs) of the pertinent law and regulations, of the need to 
submit additional evidence on her claims, and of the 
particular deficiencies in the evidence with respect to her 
claims.  

More significantly, a letter was sent to the appellant in 
December 2001 which was specifically intended to address the 
requirements of the VCAA.  The December 2001 letter from the 
RO specifically notified the appellant of the need to submit 
detailed information regarding how the veteran was exposed to 
radiation during service, and medical evidence regarding his 
fatal cancer. 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the December 
2001 letter, the appellant was informed that VA would obtain 
any VA treatment records identified by her and would assist 
her in getting private treatment records she authorized VA to 
obtain. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The December 2001 letter provided a detailed list of 
questions concerning the veteran's alleged radiation exposure 
which the appellant was instructed to complete and return to 
VA.  She was also informed that if "you are in contact with 
people who served with your husband and know that he took 
part in nuclear tests, ask them to send us a statement to 
that effect."  With regard to VA treatment, she was asked to 
"tell us which VA Medical Center or Clinic [the veteran] 
visited and when [he] went there.  We will get these 
reports."  With respect to private treatment records, the 
appellant was asked to "call or write to the doctor or 
hospital and ask that a copy of [the veteran's] records be 
sent to us."  Alternatively, she was given the option of 
allowing VA to obtain these records provided that she "fill-
out a consent form and return it to us.  We are sending two 
consent forms (VA Forms 21-4142) with this letter.  Be sure 
to write the name and address of the private doctor, 
hospital, or clinic." 

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The December 2001 letter instructed the appellant to provide 
all "medical reports from all doctors who treated any 
disability caused by radiation."  Moreover, the April 2003 
SOC included the provisions of 38 C.F.R. § 3.159(b) and 
accordingly advised the appellant to "provide any evidence 
in [her] possession that pertains to the claim."

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was provided with 
notice of the VCAA prior to the initial adjudication of her 
claims (by the April 2002 rating decision).  Therefore, there 
is no prejudice to the appellant in proceeding to consider 
these claims on the merits.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's service medical and 
personnel records, the appellant's response to the December 
2001 radiation questionnaire, and extensive private treatment 
records (including those from the veteran's oncologist, Dr. 
T.F.).  The appellant and her representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The appellant engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claims, and was given 
the opportunity to present testimony at a personal hearing if 
she so desired.  As noted in the Introduction, the appellant 
withdrew her hearing request in December 2004.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



1.  Entitlement to service connection for the cause of the 
veteran's death.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2005).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that colon cancer become manifest 5 years or more 
after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2005).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2005).

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

Analysis

The appellant contends that the veteran was exposed to 
ionizing radiation in "late spring or early summer" 1955 
while traveling between Kobe, Japan and Iwo Jima aboard the 
USS Telfair.  She maintains that the veteran was on the deck 
of the Telfair while nuclear weapons testing was being 
conducted in nearby waters.  She  asserts that the veteran 
was provided "dark glasses" to wear during the testing and 
was advised to look away from the "flash."  She further  
contends that such claimed exposure ultimately caused the 
veteran's lymphocytic leukemia and large cell lymphoma.  The 
appellant has asserted no other theory of entitlement to 
service connection.    

The Board will address in turn the three methods, discussed 
in detail above, through which service connection based upon 
radiation exposure may be granted (i.e. § 3.309(d), § 3.311, 
and Combee).

Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the veteran 
must have died from a disease listed in 38 C.F.R. 
§ 3.309(d)(2), and have been a radiation-exposed veteran who 
participated in a radiation-risk activity as such terms are 
defined in the regulation.  See 38 C.F.R. § 3.309 (d)(3) 
(2005).  

In the instant case, the veteran's death certificate lists 
the cause of death as chronic lymphocytic leukemia and large 
cell lymphoma.  While chronic lymphocytic leukemia is 
specifically excluded from 38 C.F.R. § 3.309(d)(2), this 
regulation does include non-Hodgkin's lymphomas, such as that 
diagnosed in the veteran's case.

The record does not, however, demonstrate that the veteran 
was a radiation-exposed veteran who participated in a 
radiation-risk activity.  The appellant contends that the 
veteran was exposed to radiation by virtue of his presence at 
nuclear testing in the waters off Japan in 1955.  The only 
nuclear weapons testing conducted by the United States during 
the veteran's period of service (June 1954 to June 1956) were 
Operation TEAPOT, the operational period for which was 
between February 18, 1955 and June 10, 1955; Operation 
WIGWAM, the operational period for which was between May 14 
and 15, 1955; and Operation REDWING, the operational period 
for which was between May 5, 1956 and August 6, 1956.  See 
38 C.F.R. § 3.309 (d)(v)(K), (L), and (M) (2005). 

As was noted in the April 2003 SOC, Operation TEAPOT took 
place entirely within the State of Nevada.  The veteran's 
personnel records refect that he was not stationed in Nevada 
at any time during his period of service.  Rather, during the 
entirety of the operational period for TEAPOT, the veteran's 
personnel records indicate that he was serving thousands of 
miles away in Kobe, Japan and/or on the nearby island of 
Okinawa.  

Furthermore, as noted in the same SOC, Operation WIGWAM was 
conducted roughly 500 miles southwest of San Diego, again 
thousands of miles from the veteran's post in Japan.  While 
the veteran did serve aboard the Telfair in June and July of 
1955, the veteran's personnel records reflect that such was 
after the WIGWAM operational period, which was wholly within 
May 1955.  

Moreover, the Board takes judicial notice that Operation 
REDWING was conducted at the Pacific Proving Grounds just off 
the Marshall Islands.  This location, too, was nowhere near 
where the veteran served.  During the operational period, 
moreover, the veteran had returned to, and was serving in, 
the continental United States.

The Board also observes that the veteran's personnel records 
are entirely silent as to his participation in any nuclear 
weapons testing, including the above-mentioned operations.  
These same records fail to note any other source of exposure 
to ionizing radiation.  Service medical records likewise fail 
to note radiation exposure or any resulting condition.  
Personnel records further reflect that throughout his period 
of service, the veteran's primary duty was that of rifleman 
or fire team leader, responsibilities not typically 
associated with nuclear weapons testing.

While the veteran's medical records, including those from his 
private oncologist, Dr. T.F., note exposure to ionizing 
radiation, such was based solely on the history as provided 
by the veteran and/or the appellant, rather than a review of 
the veteran's service records.  As such, this evidence is of 
no probative value in establishing the veteran's exposure to 
ionizing radiation or his participation in nuclear weapons 
testing.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
[the fact that the veteran's history is recorded in medical 
records does not transform it into a competent medical 
opinion]; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  

The only evidence suggesting that the veteran participated in 
a radiation-risk activity or was otherwise exposed to 
ionizing radiation in service emanates from statements made 
by the appellant.  By law, the Board is obligated under 
38 U.S.C.A. § 7104(d) to analyze the credibility and 
probative value of all the evidence of record, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
[holding that the Board has the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence"].  

In the instant case, the Board places far greater weight of 
probative value on the contemporaneous service department 
records, which show that the veteran was thousands of miles 
away from the Operation TEAPOT, WIGWAM, and REDWING test 
sites during the relevant operational periods, than it does 
on the recent statements of the appellant.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
claimant]; see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [interest may affect the credibility of testimony].  

The Board finds incredible the appellant's assertion that a 
troop ship full of Marines sailed into a nuclear test zone 
somewhere near Japan and those aboard were exposed to a 
nuclear blast.  If, as claimed by the appellant, the 
veteran's ship had somehow sailed into a nuclear test zone, 
it would be expected that such would be of record.  It is 
not.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].
  
The sole source of this assertion is the appellant herself.  
She was not present during the veteran's service, nor does 
she claim to have been.  Of interest is the fact that the 
veteran himself during his lifetime evidently never asserted 
that he was exposed to nuclear testing.  A review of his 
medical treatment records discloses no such statement.  
Moreover, the veteran evidently had no contact with VA 
whatsoever during his lifetime, and he never a filed a claim 
for service connection for residuals of radiation exposure, 
despite being diagnosed with chronic lymphocytic leukemia 
several years prior to his death.     

Because the veteran did not participate in a radiation-risk 
activity, the presumptive service connection provisions 
contained in 38 C.F.R. § 3.309(d) are not applicable in this 
case.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  However, absent competent 
evidence that the veteran was exposed to radiation, VA is not 
required to forward the claim for consideration by the Under 
Secretary for Benefits.  See Wandel v. West, 11 Vet. App. 
200, 204-205 (1998).

As noted above, the veteran's death was the result of chronic 
lymphocytic leukemia and large cell lymphoma.  While chronic 
lymphocytic leukemia is specifically excluded from the list 
of radiogenic diseases listed in 38 C.F.R. § 3.311, this 
regulation does include non-Hodgkin's lymphomas, such as that 
diagnosed in the veteran's case.  However, before additional 
development under § 3.111 need be accomplished, competent 
evidence that the veteran was exposed to ionizing radiation 
must be present.  See Wandel, 11 Vet. App. at 205.  

As discussed in some detail above, the veteran's service 
medical and personnel records are completely negative for 
exposure to ionizing radiation and do not reflect the 
veteran's participation in any nuclear weapons testing.  
These records demonstrate that the veteran was stationed 
thousands of miles from each of the nuclear weapons tests 
that occurred during his period of service.  The only 
evidence in favor of the appellant consists of her own 
unsubstantiated assertions, which the Board finds to be 
lacking in credibility.  

Because the veteran's exposure to ionizing radiation has not 
been demonstrated, the special development provisions of 
38 C.F.R. § 3.111 are not for application in this case.  
Accordingly, the Board will proceed to consider the claim on 
the basis of direct service connection.

Direct service connection - Combee

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-1044; see also 38 
C.F.R. § 3.303 (d) (2005).  Accordingly, the Board will 
proceed to evaluate the veteran's claim under the regulations 
governing direct service connection.

As discussed in greater detail above, in order to establish 
service connection for death, there must be (1) evidence of 
death; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and death.  
Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999). 

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).  

With respect to element (2), the Board will separately 
address in-service disease and injury.

The veteran's service medical records are completely negative 
for diagnosis or treatment of chronic lymphocytic leukemia or 
large cell lymphoma during service.  These conditions were 
not diagnosed until the late 1990s, more than four decades 
following the veteran's separation from active duty.  The 
presumption contained in 38 C.F.R. § 3.309(a) is therefore 
inapplicable in this case.  Concerning in-service injury, the 
claimed injury is radiation exposure.  As explained above, 
the weight of the probative evidence of record does not 
indicate that the veteran was exposed to ionizing radiation 
in service.  Element (2) has therefore not been satisfied and 
the appellant's claim fails on that basis alone.  

For the sake of completeness, the Board will address the 
final Hickson element, medical nexus.  In this case, there is 
no competent medical evidence of record addressing the 
potential etiological relationship between the veteran's 
fatal chronic lymphocytic leukemia or large cell lymphoma and 
his alleged radiation exposure.  In the absence of radiation 
exposure, such opinion would be a manifest impossibility.  
Cf. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The appellant herself believes that there is a relationship 
between the veteran's death and his alleged radiation 
exposure.  However, as a lay person without medical training, 
the appellant is not competent to determine the etiology of 
the veteran's fatal chronic lymphocytic leukemia and large 
cell lymphoma.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Her opinion in this regard is accordingly 
entitled to no weight of probative value.

There is also a letter in the file signed by T.P.F., M.D. 
dated August 2001.  Dr. T.P.F. stated "By history, [the 
veteran] had radiation exposure related to an atomic bomb 
while he was a member of the Armed Services in the 1950s."  
Dr. T.P.F. went on to state "it is possible that this was a 
contributing factor" to the veteran's fatal disease.

This statement is not probative for two reasons.  First, the 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Second, the Court has held that medical evidence 
is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

For the reasons expressed above the Board concludes that 
Hickson element (3) has not been met, and the appellant's 
claim fails on this additional basis.  

Conclusion

The Board has considered the appellant's claim under all 
three bases for service-connection of radiation exposure.  
For the reasons explained above, a preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35.

Relevant law and regulations

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
surviving spouses of veterans who, at the time of death, had 
a service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2005).

For the purpose of dependents' educational assistance under 
38 U.S.C. Chapter 35, the child, the spouse, or surviving 
spouse of a veteran will have basic eligibility if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service-connected disability, or a permanent total 
service-connected disability was in existence at the date of 
the veteran's death, or the veteran died as a result of a 
service-connected disability.  See 38 C.F.R. § 3.807 (2005).



Analysis

Eligibility for DEA requires that the deceased veteran have 
had a permanent total disability at the time of death or that 
he died due to service-connected disability (that is, the 
cause of death has been service connected).

At the time of his death, the veteran did not have a 
permanent total disability.  To the contrary, he was not 
service connected for any disability at the time of his 
death.  In addition, as is established in this decision, 
service connection for the cause of his death has not been 
demonstrated.  Eligibility for DEA benefits, accordingly, is 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA benefits is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


